Citation Nr: 0938826	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to individual unemployability (TDIU).  

This case was previously before the Board in April 2008 and 
was remanded so that a hearing could be scheduled.  The 
Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2008.  In December 
2008, the Board again remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's left and right knee, eye, right toenail, and 
skin disabilities have a combined disability rating of 40 
percent.  His service-connected disabilities are not shown to 
be of such severity so as to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to 
service-connected disabilities, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2009), provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular rating.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2009), provide 
for a TDIU when, due to service-connected disability, a 
Veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment due to service-connected disability.  38 
C.F.R. § 4.16(b) (2009).  

Here, the Veteran is service connected for an eye disability 
(bilateral glaucoma), rated as 20 percent disabling; right 
and left knee disabilities (status, post right high tibial 
osteotomy with degenerative arthritis and a left knee 
condition with arthralgias), each rated as 10 percent 
disabling; and right toenail (removal of the right great 
toenail), and skin (pseudofolliculitis barbae) disabilities, 
each rated noncompensably disabling.  With consideration of 
the bilateral factor for his knee disabilities, the combined 
disability rating is 40 percent.  The Veteran therefore does 
not meet the percentage criteria of 38 C.F.R. § 4.16(a) 
(2009).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  Here, in compliance with the Board's 
December 2008 remand, the Veteran's claim was referred for 
extra-schedular consideration.  As discussed in further 
detail, below, however, the Director of the Compensation and 
Pension Service concluded that entitlement to an extra-
schedular TDIU rating was not warranted.

The Board finds that while the Veteran asserts that he is 
unable to work as a result of his service-connected 
disabilities, he is not unemployable due solely to those 
disabilities

A review of the record reveals that the Veteran completed 
four years of high school before joining the Navy and serving 
as a sonar analysis technician and electronic technician.  
Following his discharge from service in 2002, he worked for 
short periods of time as an electronic maintenance technician 
for a public school system and then as an "order filler" 
technician at a Wal-Mart distribution center.  However, he 
quit working in 2004 and has been unemployed ever since.  At 
his June 2008 Board hearing, the Veteran testified that he 
had been unable to carry out the physically demanding aspects 
of his Wal-Mart job due to his service-connected knee 
disabilities.  He further stated that, while he had attempted 
to secure other jobs, including a position at the United 
States Postal Service, the severity of his knee and other 
service-connected disabilities prevented him from obtaining 
any form of gainful employment.  Additionally, in written 
statements, the Veteran emphasized that, while he is not a 
good candidate for a total knee replacement due to his 
relative youth, his right knee is "deteriorating" over time 
and physicians have advised him that he will have to undergo 
additional surgeries in the future and that his "walking 
days" are numbered.  

The Veteran was afforded a VA examination in February 2005 in 
which he reported that he injured his right knee in service 
and was diagnosed with a large right knee osteochondral 
fracture.  He stated that he underwent arthroscopic surgery 
to remove significant amounts of cartilage and microfracture 
in September 1998 and then submitted to a second right knee 
operation (right high tibial osteotomy) in 2001 to correct a 
medial femoral condolyle osteochoncral defect.  It was noted 
that the Veteran was medically discharged the following year 
due to his right knee condition.  The Veteran reported that, 
following his separation from service, he continued to 
experience chronic right knee problems that altered his gait 
and ultimately gave rise to left knee and low back pain.  He 
further stated that his knee problems prevented him from 
standing for more than 10 or 15 minutes and also caused him 
"quite a bit of pain with sitting."  Additionally, he 
indicated that he experienced instability and a "sensation 
of locking in his right knee."  In terms of employment, the 
Veteran emphasized that the physical requirements of his Wal-
Mart job were such "that he could not tolerate the pain in 
his right knee and had to quit."  Physical examination 
revealed slight limitation of motion in both knees, with 
femoral crepitus and laxity in his right knee.  While he 
displayed a reciprocal gait, he walked "very slowly and 
deliberately secondary to knee pain."  No effusion or motor, 
reflex, or sensory abnormalities were shown.  X-rays revealed 
bilateral degenerative changes, which were noted to be severe 
in the right knee and mild in the left.  Based on the results 
of the examination, the February 2005 VA examiner concluded 
that the Veteran's bilateral knee pain could conceivably 
result in additional functional limitation in terms of the 
Veteran's ranges of motion, but declined to specify the 
extent of any occupational impairment.  

A VA orthopedic treatment record dated in March 2005 reflects 
that the Veteran reported losing several jobs due to his 
right knee disability, which prevented him from standing or 
working all day.  It was noted that he had recently been 
fitted with a right knee brace.  In a September 2005 VA 
treatment record, he indicated that he was not working due to 
pain with physical activity.  

The Veteran underwent a follow-up VA examination in April 
2006 in which he again described the onset of his in-service 
right knee problems and 1998 and 2001 surgeries.  As on prior 
examination, the Veteran stressed that his knee problems 
prevented him from holding a job.  On physical examination, 
his ranges of motion in his right knee were found to be 
slightly reduced due to pain.  However, there was no 
additional limitation of motion on repetitive use.  X-rays 
revealed severe degenerative changes in the medial 
compartment of the right knee.  No other right knee condition 
was diagnosed and the left knee does not appear to have been 
examined.  Based upon the results of the examination and a 
review of the claims folder, the VA examiner determined that 
there was "no way" that the Veteran could hold a job that 
required prolonged standing, walking, or lifting significant 
amounts of weight.  The examiner also opined that the Veteran 
would be unable to work in a seated position for more than 
three to four hours per day.  That examiner further indicated 
that "it was conceivable that [the Veteran's right knee 
pain] could further limit function," but added that "it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."

With respect to the Veteran's other service-connected 
disabilities, the April 2006 VA examiner noted that the 
Veteran's pseudofolliculitis barbae covered less than two 
percent of his total body and that he had tinea pedis of the 
right great toenail with no evidence of onychomycosis.  
However, the VA examiner expressly noted that the Veteran's 
right toe disability "did not limit him from an employment 
standpoint."  No mention was made as to whether his skin 
condition affected his ability to work. 

The Veteran was afforded additional VA examinations in March 
2009 to address the current severity of his service-connected 
disabilities and their impact on his employment.  The report 
of his VA eye examination indicated that while the Veteran 
had been previously suspected of having glaucoma, he 
displayed no current symptoms of that disorder.  It was also 
noted that he had normal ocular pressure and 20/20 vision, 
bilaterally.  His VA skin examination resulted in a diagnosis 
of mild to moderate pseudofolliculitis barbae.  While it was 
noted that the Veteran expressed embarrassment when meeting 
people or going out in public due to his skin disability, 
that disability was not found to have an adverse impact on 
his employment.  Finally, the Veteran's VA knee examination 
revealed mild limitation of motion, bilaterally, with 
moderate to severe osteoarthritis in the right knee and 
moderate osteoarthritis in the left knee shown on X-ray.  
Significantly, while the VA examiner acknowledged that the 
Veteran was very young to have such significant 
osteoarthritis and that the condition would "significantly 
hinder him from performing any manual labor," that examiner 
expressly concluded that the Veteran "could be employed if 
he had a sedentary desk job," which did not require 
significant walking or prolonged standing.

Pursuant to the Board's December 2008 remand, the reports of 
the March 2009 VA examinations, along with the rest of the 
Veteran's claims folder, were referred to the Director of 
Compensation and Pension Service (Director) for consideration 
of an extra-schedular rating under 38 C.F.R. § 4.16(b).  
However, in a May 2009 decision, the Director expressly 
concluded that, while the Veteran's service-connected 
disabilities prevented him from obtaining and maintaining 
physically demanding employment, they were not a bar against 
sedentary jobs, and that entitlement to an extra-schedular 
rating thus was not warranted.  As a rationale for that 
opinion, the Director referenced the Veteran's service and 
post-service work history, showing that he had held jobs, 
such as a sonar analysis technician, which required advanced 
training and were not associated with manual labor.  The 
Director further noted the reports of the March 2009 VA 
examiners, indicating that the Veteran's service-connected 
eye and skin disabilities posed no occupational impairment 
and that his service-connected knee disability prevented him 
from performing manual labor, but did not impede him from 
obtaining and maintaining a sedentary job.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2009 VA examiners' findings 
that the Veteran was not prevented from sedentary employment 
by his service-connected disabilities are more probative and 
persuasive than the countervailing findings made by previous 
VA examiners and treating providers.  That opinion contains a 
well-reasoned rationale that specifically addresses pertinent 
medical data from the record.  Moreover, those March 2009 VA 
examiners' findings were based on the examiners' thorough and 
detailed examination of Veteran and the claims folder and 
also supported by a rationale.  Prejean v. West, 13 Vet. App. 
444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Additionally, the Board considers it 
significant that the findings of the March 2009 VA examiners 
constitute the most recent medical opinion evidence of record 
and were undertaken directly address the issue on appeal.  
38 C.F.R. § 3.304(b)(1).  Those findings, moreover, are 
consistent with other pertinent evidence of record, including 
the April 2006 VA examiner's express determination that the 
Veteran's service-connected right toe disability did not 
prevent him from working and the lack of any mention of 
occupational impairment arising from his service-connected 
skin and eye disabilities.

In contrast, the April 2006 VA examiner's opinion, indicating 
that there was "no way" that the Veteran could hold a job 
that required prolonged standing, walking, or lifting 
significant amounts of weight or work in a seated position 
for more than three to four hours per day, was not supported 
by a rationale, which weighs against that opinion's probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the April 2006 examiner's observation that the 
Veteran's right knee pain could conceivably result in further 
functional limitation is inherently speculative in nature and 
thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
may also implies may or may not and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as could have 
been is not probative).  

Moreover, the April 2006 examiner's findings regarding the 
Veteran's employment restrictions appear to have been based 
entirely on the Veteran's own subjective statements at that 
time.  Thus, those findings are no more probative than the 
facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. 
App. 229 (1993).

Similarly, the findings of the February 2005 VA examiner and 
the March 2005 and September 2005 VA treating providers, 
indicating that he had quit his Wal-Mart job due to the 
physical requirements that resulted in intolerable right knee 
pain and that he could not find other jobs due to pain with 
physical activities, are also predicated entirely on the 
Veteran's own statements and thus are of minimal probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993).  In any 
event, those findings only pertain to the Veteran's inability 
to work at physically demanding jobs and do not specifically 
rule out his capacity for sedentary employment.  Therefore, 
they are not inconsistent with the opinions expressed by the 
March 2009 VA examiners, which the Board affords greater 
probative weight.  

After a thorough review of the record, the Board that the 
competent evidence of record does not show that the Veteran's 
service-connected knee, eye, toenail and skin disabilities 
preclude employment.  The Board recognizes that the Veteran 
has not worked for several years, and that he has presented 
lay testimony and clinical evidence indicating that his 
service-connected disabilities, in particular his right knee 
condition, interfere with his ability to obtain and maintain 
employment.  Nevertheless, the Board finds that the March 
2009 VA medical examiners' opinions indicating that the 
Veteran's service-connected disabilities did not preclude 
sedentary employment, constitute strong persuasive evidence 
that those disabilities have not left him unable to work.  

The Board is sympathetic to the Veteran's contentions that he 
is no longer able to work due to his service-connected 
disabilities.  However, the preponderance of the evidence 
does not indicate that those disabilities standing alone, 
when considered in association with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  Rather, 
the evidence in this case indicates that while the Veteran 
may have a difficult time obtaining employment, he is not 
precluded from jobs that do not require prolonged standing or 
other physical exertion.  

Additionally, the Board recognizes the Veteran's contentions 
that his physicians have advised him that his right knee 
disability is worsening and will ultimately require 
additional surgeries and render him unable to ambulate.  The 
Veteran is competent to testify as to the presence of right 
knee pain and associated symptoms and his testimony in that 
regard is considered credible.  Barr v. Nicholson, 21 Vet. 
App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination that is medical in 
nature and is capable of lay observation).  However, his lay 
statements as to what his physicians reportedly said about 
his right knee disability worsening are not competent 
evidence.  38 C.F.R. § 3.159(a)(2) (2007); Warren v. Brown, 
6 Vet. App. 4 (1993);. Robinette v. Brown, 8 Vet. App.69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995) (A layman's 
account of what a physician purportedly said, "when filtered 
through a 'layman's sensibilities' is 'attenuated and 
inherently unreliable.").  Moreover, even assuming that the 
Veteran's physicians did tell him his right knee disability 
would continue to worsen over time, such statements are 
speculative and address a future problem.  As such, they 
cannot form the basis for a current TDIU rating.  

As noted above, the Board has already referred the Veteran's 
TDIU claim to the VA Director of the Compensation and Pension 
Service for extra-schedular consideration.  However, that 
Director expressly concluded that, while the Veteran's 
service-connected conditions affect his ability to work to 
some degree, there is no evidence that he is unable to 
perform any type of substantially gainful employment 
specifically as a result of these conditions.  Indeed, the 
evidence does not show that the Veteran's service-connected 
disabilities alone preclude his obtaining or maintaining any 
form of employment.  The Veteran already receives a 40 
percent combined disability rating, which reflects the 
impairment of his employability occasioned by his service-
connected knee, eye, right toe, and skin disabilities.   Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability ratings, the Board finds that 
the preponderance of the evidence is against the claim and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005, a rating 
decision in June 2005; a statement of the case in November 
2005, and a supplemental statement of the case in June 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's claim and referred that claim to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER


Entitlement to a total disability rating based on individual 
unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


